Chambers, J.
(concurring) — The majority concludes that Douglas Branson, a rental car customer, lacks standing to assert the putative rights of rental car companies. Standing was not argued below, nor was it argued before this court. The majority’s sua sponte dismissal of Branson’s claims on the basis of standing seems unnecessary as the majority proceeds to discuss and reject his claims on the merits. I concur because I would reach the same result on the grounds that Branson has not shown a cognizable injury. I write separately, however, to more fully analyze the Revised Airports Act (Airport Act), chapter 14.08 RCW.
On the record before us, the rental car companies may or may not pass the concession charges at issue on to their customers. I have difficulty seeing how this differs from other costs of doing business. I therefore conclude that because the rental car companies, and not their customers, are the ones who are charged the concession fees, Branson has failed to meet his burden of showing that he has a cognizable injury.10 In a challenge to a 10 percent fee on *880taxi concessionaires, we concluded, “[i]f anyone has been harmed by the acts of respondents (assuming their illegality) it would appear to be the operators of taxicabs licensed by King county. They are not parties to this action.” King County v. Port of Seattle, 37 Wn.2d 338, 345-46, 223 P.2d 834 (1950). But if Branson could show, as contended by the dissent, that the rental car companies were mere conduits or agents of Seattle Tacoma International Airport (Sea Tac), I would agree with the dissent.
I also write separately to address a Port of Seattle (Port) policy not raised by the parties, but potentially implicated by the majority. Many businesses that do not have any other presence at Sea Tac use shuttle buses to pick up and drop off customers at the airport. These businesses, including hotels, restaurants, and parking lot companies near the airport are not charged a percentage of the gross income generated by airport passengers. However, rental car companies that have no connection with the airport other than picking up and dropping off customers are charged four percent of the gross income generated by airport passengers. Majority at 867. Even if a rental car company does not use the airport facilities at all, it may be required to pay the fee. If, for example, a passenger takes a cab from the airport to downtown Seattle and then decides to rent a car, the rental car company must pay four percent of the rental cost if the car is rented within 12 hours of the passenger’s arrival and within 20 miles of Sea Tac.11 As far as I can discern, there is no necessary relationship between these *881charges and the property and improvements used at the airport.
The airport charges passengers who park at the airport and it charges businesses who sell food at restaurants in the airport. If it is uniform to charge a fee for a rental car rented off airport property merely because it was rented within 12 hours of arrival and 20 miles of the airport, it reasonably follows that those who rent parking spaces and sell food to passengers within 12 hours of arrival and 20 miles of the airport ought also to be charged a fee. However, under the Port’s policy, restaurateurs with restaurants located at the airport can be charged a fee by the airport to sell food to passengers, but where passengers choose to take a shuttle bus to dine at a nearby hotel restaurant, the airport charges no fee to the off-site restaurant. Why, then, are those passengers who are picked up by a shuttle bus and taken to a hotel in a different class than those passengers who are picked up by a shuttle bus and taken to a rental car company to rent the car they will drive to that same hotel?
In my view, for rental car companies whose only connection to the airport is the use of shuttle buses to pick up and deliver its customers, the class of service is shuttle bus service. Pick up and delivery by shuttle bus is the class of service used by the passenger. All shuttle buses make the same use of airport property and improvements. The statute is violated when the Port sets nonuniform rates based on the nature of the business or service to which the shuttle bus takes the passenger. I disagree with the majority’s reading of RCW 14.08.120(6) and therefore concur only in the result it reaches.
The Airport Act was adopted by our legislature in 1945 during a great period for aviation but before the boom of the rental car industry. The first permanent airport terminal was opened at Sea Tac on July 9, 1949. King County, 37 Wn.2d at 341. Since that time, the Airport Act has been interpreted to limit the Port’s ability to tax and charge fees. The statute also deprives county commissioners of the *882authority to make transfers from airport funds to other county funds. 1954 Op. Att’y Gen. No. 250, at 2 (citing former RCW 14.08.320, recodified as RCW 14.08.120). The Port cannot impose a flat charge on each passenger boarding airplanes at municipal airports operated by cities and counties. 1961-62 Op. Att’y Gen. No. 100, at 3 (citing RCW 14.08.120). The Port cannot charge fees to businesses that do not use airport property. 1992 Op. Att’y Gen. No. 18, at 2-4 (citing RCW 14.08.120(6)). The Port cannot base charges upon a percentage of gross receipts of a business that uses airport property. Id. at 7.
Instead, the act authorizes the Port:
[t]o determine the charges or rental for the use of any properties under its control and the charges for any services or accommodations, and the terms and conditions under which such properties may be used: PROVIDED, That in all cases the public is not deprived of its rightful, equal, and uniform use of the property. Charges shall be reasonable and uniform for the same class of service and established with due regard to the property and improvements used and the expense of operation to the municipality.
RCW 14.08.120(6). Thus, charges must be not only reasonable and uniform for the same class of service, they must also be established with due regard to the “property and improvements used.”
The Port argues that charges need be only “reasonable and uniform” for the same class of services. I agree. It argues that rental car companies are a separate and distinct class and the only questions are whether the charges are reasonable and uniform among rental car companies. The class, according to the Port, is determined based upon the nature of the company’s business and not the use of the airport property or improvements. The majority, without deciding, seems to agree that each different business is in a different class. I find this argument neither reasonable nor consistent with the statute. If the requirement of uniformity could be satisfied by segregating similar types of businesses into different classes, then the requirement of *883uniformity could easily be circumvented. Could those who sell ice cream be charged differently than those who sell seafood? Are those who sell newspapers and magazines in a different class than those who exchange currencies?
The statute, in my view, answers these questions because the language “with due regard to the property and improvements used” modifies the word “class.” A class is a group that uses airport property and facilities in the same capacity. Certainly companies that have booths and rental cars on airport property use the airport differently than companies that have only booths on airport property. Those who advertise or have direct courtesy phones to their businesses use the airport improvements differently than those who do not. But here, the class or service is shuttle bus service. Pick up and delivery by shuttle bus is the class of service used by the passenger. All shuttle buses use airport property and improvements in the same manner. There is no justification for charging different rates based upon the nature of the business or destination to which the shuttle bus delivers the passenger.
While I can imagine a meritorious challenge to the Port’s administration of the Airport Act, this is not that challenge. Branson has not met his burden of showing that he is actually harmed. I therefore concur only in the result.

 I do not read the majority opinion to adopt the federal standing requirements in this case. The federal standing requirements limit a court’s jurisdiction to hear *880certain cases. See, e.g., Allen v. Wright, 468 U.S. 737, 104 S. Ct. 3315, 82 L. Ed. 2d 556 (1984). In Washington, however, courts’ power is not similarly limited. Thus, “[w]here the question is one of great public interest and has been brought to the court’s attention with adequate argument and briefing, and where it appears that an opinion of the court will be beneficial to the public and to other branches of the government, the court may exercise its discretion and render a declaratory judgment to resolve a question of constitutional interpretation.” Seattle Sch. Dist. No. 1 v. State, 90 Wn.2d 476, 490, 585 P.2d 71 (1978) (citing State ex rel. Distilled Spirits Inst., Inc. v. Kinnear, 80 Wn.2d 175, 178, 492 P.2d 1012 (1972)). The majority describes Branson’s failure to meet his burden of showing a cognizable injury in standing terms.


 This fact is according to counsel at oral argument.